                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                     Jul 02, 2021
                                                                         SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     LEVI KARKIAINEN,                           No. 2:21-cv-00178-SMJ
5
                               Plaintiff,
6                                               ORDER ADOPTING STIPULATED
                  v.                            PROTECTIVE ORDER
7
     CENTRAL PORTFOLIO CONTROL
8    INC., a Minnesota Corporation and
     Collection Agency,
9
                               Defendant.
10

11         IT IS HEREBY ORDERED:

12                Under Federal Rule of Civil Procedure 26(c) and the parties’

13                stipulation, the parties’ proposed Stipulated Protective Order, ECF No.

14                6-1, is APPROVED, ADOPTED, and INCORPORATED in this

15                Order by reference.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 2nd day of July 2021.

19
                        _________________________
20                      SALVADOR MENDOZA, JR.
                        United States District Judge


     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
